Fourth Court of Appeals
                                       San Antonio, Texas
                                           September 10, 2021

                       No. 04-20-00063-CR, 04-20-00064-CR, 04-20-00065-CR

                                          David M. MURPHY,
                                               Appellant

                                                      v.

                                       THE STATE OF TEXAS,
                                             Appellee

                      From the 186th Judicial District Court, Bexar County, Texas
                       Trial Court No. 2018CR4881, 2018CR4882, 2018CR4883
                              Honorable Jefferson Moore, Judge Presiding


                                             ORDER
Sitting:          Rebeca C. Martinez, Chief Justice
                  Patricia O. Alvarez, Justice
                  Luz Elena Chapa, Justice
                  Irene Rios, Justice
                  Beth Watkins, Justice
                  Liza A. Rodriguez, Justice
                  Lori I. Valenzuela, Justice

           Appellant’s motion for en banc reconsideration is DENIED.




                                                           _________________________________
                                                           Irene Rios, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 10th day of September, 2021.



                                                           ___________________________________
                                                           MICHAEL A. CRUZ, Clerk of Court